Exhibit 10.1

Execution Copy

OMNIBUS TERMINATION AGREEMENT

This OMNIBUS TERMINATION AGREEMENT (this “Agreement”), dated as of October 18,
2018, is entered into by and among InfraREIT, Inc., a Maryland corporation
(“HIFR”), InfraREIT Partners, LP, a Delaware limited partnership (the
“Partnership”), Sharyland Distribution & Transmission Services, L.L.C., a Texas
limited liability company (“SDTS” and, together with HIFR and the Partnership,
the “InfraREIT Entities”), Hunt Consolidated, Inc., a Delaware corporation
(“HCI”), Hunt Transmission Services, L.L.C., a Delaware limited liability
company (“HTS”), Electricity Participant Partnership, L.L.C., a Delaware limited
liability company (“EPP”), Hunt Utility Services, LLC, a Delaware limited
liability company (“HUS” and together with HCI, HTS and EPP, the “Hunt
Entities”), and Sharyland Utilities, L.P., a Texas limited partnership
(“Sharyland”). Each of the InfraREIT Entities, the Hunt Entities and Sharyland
are sometimes referred to in this Agreement individually as a “Party” or
collectively as the “Parties.”

Capitalized terms used herein but not otherwise defined herein have the meanings
set forth in the Merger Agreement (as defined below).

RECITALS

WHEREAS, concurrently with the execution and delivery of this Agreement, SDTS,
Sharyland and Oncor Electric Delivery Company LLC, a Delaware limited liability
company (“Oncor”), are entering into an Agreement and Plan of Merger (the “Asset
Exchange Agreement”) pursuant to which, among other things, at the closing of
the transactions contemplated thereby (the “Closing”) and upon the terms and
subject to the conditions set forth therein, (i) Sharyland’s equity interests in
SDTS will be cancelled and (ii) SDTS and Sharyland will exchange certain
transmission and distribution assets;

WHEREAS, concurrently with the execution and delivery of this Agreement, HIFR
and the Partnership are entering into an Agreement and Plan of Merger (the
“Merger Agreement”) with Oncor, 1912 Merger Sub LLC, a Delaware limited
liability company and a wholly-owned subsidiary of Oncor (“Merger Sub”), and
Oncor T&D Partners, LP, a Delaware limited partnership and an indirect
wholly-owned subsidiary of Oncor (“Merger Partnership”), pursuant to which,
among other things, at the closing of the transactions contemplated thereby and
upon the terms and subject to the conditions set forth therein, (i) HIFR will be
merged with and into Merger Sub and (ii) Merger Partnership will be merged with
and into the Partnership, with the result that both Merger Sub and the
Partnership will survive as indirect, wholly-owned subsidiaries of Oncor;

WHEREAS, the Asset Exchange Agreement and the Merger Agreement contemplate the
execution of this Agreement and the transactions and arrangements contemplated
hereby, including the termination of each of the agreements listed on Exhibit A
hereto (the “Subject Agreements”) and each of the leases listed on Exhibit B
hereto (the “SU/SDTS Leases”), as well as the termination of any rights or
obligations that survived the expiration or termination of any other lease
between SDTS and Sharyland that had expired or was terminated in accordance with
its terms prior to the date hereof (together with the SU/SDTS Leases, the
“Subject Leases”);

 

1



--------------------------------------------------------------------------------

WHEREAS, the Management Agreement, dated as of January 29, 2015 (as amended, the
“Management Agreement”), among HUS, the Partnership and HIFR, provides that
(i) HIFR may elect not to renew the Management Agreement by delivering a notice
of such election within certain time periods and (ii) in the event of such
election, the Partnership will be obligated to pay to HUS a termination fee in
the amount specified therein (the “Termination Fee”); and

WHEREAS, in connection with the non-renewal and termination of the Management
Agreement, the InfraREIT Entities are willing to make a payment of $40,536,000
(the “Termination Amount”) to HUS at the Closing, which amount (i) represents
the amount of the Termination Fee payable pursuant to the terms and conditions
of the Management Agreement in respect of an election not to renew the
Management Agreement and (ii) except as otherwise provided in Section 1.2(b)
hereof, will be deemed to satisfy in full any obligations of the InfraREIT
Entities arising under the Management Agreement or any other Subject Agreement
or Subject Lease.

NOW, THEREFORE, in consideration of the premises and the mutual agreement and
covenants set forth herein, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Parties do hereby
agree as follows:

ARTICLE I

TERMINATION

Section 1.1    Payment of Termination Amount. By executing this Agreement
(i) HIFR notifies HUS of its election not to renew the Management Agreement and
(ii) HUS accepts such notification. HIFR, the Partnership and HUS agree that, in
light of the execution and delivery of the Asset Exchange Agreement and the
Merger Agreement, the end of the term of the Management Agreement shall be the
date of the Closing (the “Closing Date”) as evidenced by the termination of the
Management Agreement provided for in Section 1.2. At the Closing, the
Partnership shall pay, or cause to be paid, to HUS the Termination Amount, by
wire transfer of immediately available funds to such account as HUS shall have
specified to HIFR at least three (3) Business Days prior to the Closing Date.

Section 1.2     Termination of Subject Agreements and Subject Leases.

(a)    Effective immediately upon the Closing, without further action required
by any Party (other than the payment of the Termination Amount pursuant to
Section 1.1 hereof and subject to Section 1.2(b) hereof) and notwithstanding
anything to the contrary contained in any Subject Agreement or any Subject
Lease, including any terms thereof that provide for the survival of all or any
portion of such Subject Agreement or any Subject Lease following a termination
thereof:

(i)    each of the Subject Agreements and each of the Subject Leases shall
automatically be irrevocably terminated and cancelled in its entirety and shall
be deemed null and void and of no further force or effect;

 

2



--------------------------------------------------------------------------------

(ii)    no Party that is party to any such Subject Agreement or Subject Lease
shall thereafter have any rights, remedies or benefits thereunder or any duties,
responsibilities, obligations or liabilities thereunder, including, without
limitation, any obligation to transfer or right to receive projects, properties
or other assets pursuant to any of the Subject Agreements or any of the Subject
Leases (except as provided in the Asset Exchange Agreement); and

(iii)    all amounts owed by any Party pursuant to any of the Subject Agreements
or any of the Subject Leases shall be deemed paid and satisfied in full.

(b)    Sharyland and SDTS acknowledge and agree that the calculation of the
final amounts owed under the SU/SDTS Leases will be included as part of the
calculation of the STX Working Capital Package and the NTX Working Capital
Package (each, as defined in the Asset Exchange Agreement) in accordance with
Section 1.08 and Section 1.09 of the Asset Exchange Agreement. For the avoidance
of doubt, Sharyland and SDTS hereby agree that (i) any Base Rent (as defined in
the applicable SU/SDTS Lease) owed under the applicable SU/SDTS Lease for the
calendar month in which the Closing occurs will be pro rated based on the number
of days in the calendar month up to and including the Closing Date and (ii) any
Percentage Rent (as defined in the applicable SU/SDTS Lease) owed under the
applicable SU/SDTS Lease for the Lease Year (as defined in the applicable
SU/SDTS Lease) in which the Closing occurs will be calculated by using a pro
rated Annual Percentage Rent Breakpoint (as defined in the applicable SU/SDTS
Lease) equal to the product of (A) a fraction (x) the numerator of which is the
number of days in the Lease Year up to and including the Closing Date and
(y) the denominator of which is 365, multiplied by (B) the Annual Percentage
Rent Breakpoint for such Lease Year as set forth in the then-current Rent
Supplement (as defined in the applicable SU/SDTS Lease).

Section 1.3    Releases.

(a)    Effective immediately upon the Closing, each of the InfraREIT Entities,
on behalf of itself and its Affiliates and their respective Representatives and
equityholders and their respective successors and assigns (collectively, the
“InfraREIT Releasors”), hereby irrevocably and unconditionally waives,
relinquishes, releases and forever discharges each of the Hunt Entities and
Sharyland and each of their respective past, present or future Affiliates and
their respective Representatives, equityholders, successors and assigns
(collectively, the “Hunt Releasees”) from and against any and all causes of
actions, suits, claims, demands, proceedings, damages, debts, accounts,
covenants, contracts, judgments and liabilities of any kind and nature
whatsoever, known or unknown, currently existing or arising in the future, at
law or in equity, whether foreseen or unforeseen, suspected or unsuspected,
existing or inchoate, contingent or accrued, asserted or unasserted
(collectively, “Claims”), that such InfraREIT Releasors ever had, now have or
may have against any Hunt Releasee, in each case, by reason of any matter, cause
or thing whatsoever arising under, relating to or in connection with the Third
Amended and Restated Company Agreement of SDTS, dated as of January 29, 2015,
between SU and Transmission and Distribution Company, L.L.C. (the “SDTS LLCA”),
the Subject Agreements and/or the Subject Leases or the transactions and
arrangements carried out thereunder or contemplated thereby. Each InfraREIT
Entity covenants and agrees not to, and shall cause each of the other InfraREIT
Releasors not to, assert any such Claim against any of the Hunt Releasees.
Notwithstanding the foregoing

 

3



--------------------------------------------------------------------------------

provisions of this Section 1.3(a), such waiver, relinquishment, release and
discharge shall not apply to any Claims arising (i) under the express terms of
this Agreement, the Asset Exchange Agreement, the Merger Agreement or any
Ancillary Agreement (as defined in the Asset Exchange Agreement), as applicable,
or (ii) as a result of fraud.

(b)    Effective immediately upon the Closing, each of the Hunt Entities and
Sharyland, on behalf of itself and its Affiliates and their respective
Representatives and equityholders and their respective successors and assigns
(collectively, the “Hunt Releasors” and, collectively with the InfraREIT
Releasors, the “Releasing Parties”), hereby irrevocably and unconditionally
waives, relinquishes, releases and forever discharges each of the InfraREIT
Entities and each of their respective past, present or future Affiliates and
their respective Representatives, equityholders, successors and assigns
(collectively, the “InfraREIT Releasees”) from and against any and all Claims
that such Hunt Releasors ever had, now have or may have against any InfraREIT
Releasee, in each case, by reason of any matter, cause or thing whatsoever
arising under, relating to or in connection with the SDTS LLCA, the Subject
Agreements and/or the Subject Leases or the transactions and arrangements
carried out thereunder or contemplated thereby. Each Hunt Entity covenants and
agrees not to, and shall cause each of the other Hunt Releasors not to, assert
any such Claim against any of the InfraREIT Releasees. Notwithstanding the
foregoing provisions of this Section 1.3(b), such waiver, relinquishment,
release and discharge shall not apply to any Claims arising (i) under the
express terms of this Agreement, the Asset Exchange Agreement, the Merger
Agreement or any Ancillary Agreement, as applicable, or (ii) as a result of
fraud.

(c)    EACH OF THE PARTIES, ON ITS OWN BEHALF AND ON BEHALF OF EACH RELEASING
PARTY, EXPRESSLY AND IRREVOCABLY WAIVES ALL RIGHTS AFFORDED BY ANY STATUTE OR
COMMON LAW PRINCIPLES, WHICH LIMIT THE EFFECT OF A RELEASE WITH RESPECT TO
UNKNOWN CLAIMS. EACH OF THE PARTIES, ON ITS OWN BEHALF AND ON BEHALF OF EACH
RELEASING PARTY, ACKNOWLEDGES THAT IT UNDERSTANDS THE SIGNIFICANCE OF THIS
RELEASE OF UNKNOWN CLAIMS AND WAIVER OF ANY STATUTORY PROTECTION AGAINST A
RELEASE OF UNKNOWN CLAIMS. EACH OF THE PARTIES, ON ITS OWN BEHALF AND ON BEHALF
OF EACH RELEASING PARTY, ACKNOWLEDGES AND AGREES THAT THIS WAIVER IS AN
ESSENTIAL AND MATERIAL TERM OF THE ASSET EXCHANGE AGREEMENT AND THE MERGER
AGREEMENT.

ARTICLE II

REPRESENTATIONS AND WARRANTIES

Each Party hereby severally represents and warrants (as to itself and not any
other Party) to the other Parties that as of the date hereof and as of the
Closing:

Section 2.1    Organization; Good Standing. Such Party is an entity duly
organized, validly existing and in good standing (with respect to jurisdictions
that recognize such concept) under the Laws of the jurisdiction of its
organization.

 

4



--------------------------------------------------------------------------------

Section 2.2    Authorization. Such Party has all requisite corporate or similar
power and authority to execute and deliver this Agreement and to perform its
obligations under this Agreement in accordance with its terms. The execution,
delivery and performance of this Agreement by such Party and the consummation by
such Party of the transactions contemplated hereby have been duly and validly
authorized by all necessary corporate or similar action on the part of such
Party. This Agreement has been duly executed and delivered by such Party and,
assuming the due authorization, execution and delivery of this Agreement by each
of the other Parties hereto, constitutes the legal, valid and binding obligation
of such Party, enforceable against it in accordance with the terms hereof,
subject to the Bankruptcy Exceptions.

Section 2.3    No Conflicts. The execution, delivery and performance by such
Party of this Agreement, and the consummation of the transactions contemplated
hereby, do not and will not (i) conflict with or violate any Law applicable to
such Party, (ii) conflict with or violate the organizational documents of such
Party or (iii) conflict with, result in a breach of the terms and provisions of,
or constitute (with or without notice or lapse of time or both) a default or
require any consent (other than any consent which will be obtained prior to the
Closing) under, any material Contract to which such Party is a party or by which
it or its properties are bound.

Section 2.4    No Assignment of Claims. Such Party has not assigned or otherwise
transferred or subrogated, or purported to assign, transfer or subrogate, to any
Person any Claim or portion thereof or interest therein that such Party is
releasing or purporting to release pursuant to Section 1.3.

ARTICLE III

ADDITIONAL COVENANTS

Section 3.1    Mutual Cooperation. On and after the date hereof, each of the
Parties agrees to use its commercially reasonable efforts to take, or cause its
Affiliates to take, all action to do or cause to be done, and to assist and
cooperate with each other Party in doing, all things necessary, proper or
advisable to consummate and make effective, as promptly as reasonably
practicable, the transactions and arrangements contemplated by this Agreement,
including, without limitation, (a) obtaining all necessary waivers, consents and
approvals from Governmental Entities and the making of all necessary
registrations and filings and the taking of all reasonable steps as may be
necessary to obtain any approval or waiver from, or to avoid any action or
proceeding by, any Governmental Entity and (b) obtaining all necessary consents,
approvals or waivers from third parties. Nothing in this Section 3.1 shall
require any Party to take any action that it would not otherwise be required to
take pursuant to Section 5.7 of the Merger Agreement or Section 5.05 of the
Asset Exchange Agreement.

Section 3.2    Further Assurances. From time to time after the date hereof, as
and when requested by any Party hereto, each of the other Parties shall, at the
expense of the requesting Party, execute and deliver, or cause to be executed
and delivered, all such documents and instruments and take, or cause to be
taken, all such further actions as such requesting Party may reasonably deem
necessary or desirable to evidence and effectuate the transactions and
arrangements contemplated by this Agreement, including but not limited to, the
termination of the Subject Agreements or the Subject Leases provided for in
Section 1.2 and the releases granted pursuant to Section 1.3.

 

5



--------------------------------------------------------------------------------

ARTICLE IV

MISCELLANEOUS

Section 4.1    Termination. Notwithstanding anything in this Agreement to the
contrary, this Agreement, and all obligations, terms and conditions contained
herein, shall automatically terminate and be null and void and without effect
without any further action required by any Party, if the Asset Exchange
Agreement is validly terminated pursuant to Section 7.01 or 7.02 thereof,
without the transactions contemplated thereby having been consummated. Upon the
termination of this Agreement, the provisions of this Agreement, including,
without limitation, the notice of non-renewal contemplated by Section 1.1
hereof, termination of the Subject Agreements and Subject Leases provided for in
Section 1.2, and the releases provided for in Section 1.3, shall cease to be of
any further force or effect and each of the Parties shall have all rights,
remedies, benefits, duties, responsibilities, obligations and liabilities under
the Subject Agreements and the Subject Leases that it would have had if this
Agreement had never been entered into by the Parties.

Section 4.2    Entire Agreement. This Agreement (including the Exhibits hereto),
together with the Asset Exchange Agreement and the Merger Agreement, constitutes
the entire agreement of the Parties with respect to the subject matter hereof,
and supersedes all prior written agreements, arrangements, communications and
understandings and all prior and contemporaneous oral agreements, arrangements,
communications and understandings among the Parties with respect to such subject
matter.

Section 4.3    Governing Law. This Agreement and all disputes or controversies
arising out of or relating to this Agreement or the transactions contemplated
hereby shall be governed by, and construed in accordance with, the internal Laws
of the State of Delaware, without regard to the Laws of any other jurisdiction
that might be applied because of the conflicts of laws principles of the State
of Delaware.

Section 4.4    Submission to Jurisdiction. Each of the Parties irrevocably
agrees that any legal action or proceeding arising out of or relating to this
Agreement brought by any Party or its Affiliates against any other Party or its
Affiliates shall be brought and determined in any federal or state court located
in Dallas County in the State of Texas. Each of the Parties hereby irrevocably
submits to the jurisdiction of the aforesaid courts for itself and with respect
to its property, generally and unconditionally, with regard to any such action
or proceeding arising out of or relating to this Agreement and the transactions
contemplated hereby. Each of the Parties agrees not to commence any action, suit
or proceeding relating thereto except in the courts described above in Texas,
other than actions in any court of competent jurisdiction to enforce any
judgment, decree or award rendered by any such court in Texas as described
herein. Each of the Parties hereby irrevocably and unconditionally waives, and
agrees not to assert, by way of motion or as a defense, counterclaim or
otherwise, in any action or proceeding arising out of or relating to this
Agreement or the transactions contemplated hereby, (a) any claim that it is not
personally subject to the jurisdiction of the courts in Texas as described
herein for any reason, (b) that it or its property is exempt or immune from
jurisdiction of any such court or from any legal process commenced in such
courts (whether through service of notice, attachment prior to judgment,
attachment in aid of execution of judgment, execution of judgment or otherwise)
and (c) that (i) the suit, action or proceeding in any such court is brought in
an inconvenient forum, (ii) the venue of such suit, action or proceeding is
improper or (iii) this Agreement, or the subject matter hereof, may not be
enforced in or by such courts.

 

6



--------------------------------------------------------------------------------

Section 4.5    Waiver of Jury Trial. EACH PARTY ACKNOWLEDGES AND AGREES THAT ANY
CONTROVERSY WHICH MAY ARISE UNDER THIS AGREEMENT IS LIKELY TO INVOLVE
COMPLICATED AND DIFFICULT ISSUES, AND THEREFORE EACH SUCH PARTY HEREBY
IRREVOCABLY AND UNCONDITIONALLY WAIVES TO THE FULLEST EXTENT PERMITTED BY LAW
ANY RIGHT SUCH PARTY MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY ACTION OR
PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT
OR THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT. EACH PARTY HEREBY CERTIFIES
AND ACKNOWLEDGES THAT (A) NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER
PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT,
IN THE EVENT OF ANY ACTION OR PROCEEDING, SEEK TO ENFORCE THE FOREGOING WAIVER,
(B) EACH PARTY UNDERSTANDS AND HAS CONSIDERED THE IMPLICATIONS OF THIS WAIVER,
(C) EACH PARTY MAKES THIS WAIVER VOLUNTARILY AND (D) EACH PARTY HAS BEEN INDUCED
TO ENTER INTO THIS AGREEMENT AND THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT
BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS CONTAINED IN THIS
Section 4.5.

Section 4.6    Amendments; Waivers. This Agreement may not be amended, modified
or supplemented in any manner, whether by course of conduct or otherwise, except
by an instrument in writing specifically designated as an amendment hereto,
signed on behalf of each of the Parties in interest at the time of the
amendment. The rights of any Party under this Agreement may not be waived except
by a written instrument executed by such Party.

Section 4.7    No Third Party Beneficiaries. This Agreement is for the sole
benefit of the Parties hereto and their respective successors and assigns and
the other Persons identified as Hunt Releasees or InfraREIT Releasees in
Section 1.3, and nothing herein expressed or implied shall give or be construed
to give to any other Person any third-party beneficiary rights, obligations or
benefits hereunder.

Section 4.8    Assignment; Successors. Neither this Agreement nor any of the
rights, interests or obligations under this Agreement may be assigned or
delegated, in whole or in part, by operation of law or otherwise, by any Party
without the prior written consent of the other Parties, and any such assignment
without such prior written consent shall be null and void. Subject to the
preceding sentence, this Agreement shall be binding upon, inure to the benefit
of, and be enforceable by, the Parties and their respective successors and
assigns.

Section 4.9    Severability. Whenever possible, each provision or portion of any
provision of this Agreement shall be interpreted in such manner as to be
effective and valid under applicable Law, but if any provision or portion of any
provision of this Agreement is held to be invalid, illegal or unenforceable in
any respect under any applicable Law or rule in any jurisdiction, such
invalidity, illegality or unenforceability shall not affect any other provision
or portion of any provision in such jurisdiction.

 

7



--------------------------------------------------------------------------------

Section 4.10    Counterparts. This Agreement may be executed in two or more
counterparts, all of which shall be considered one and the same instrument and
shall become effective when one or more counterparts have been signed by each of
the Parties and delivered to the other Parties. This Agreement may be executed
by .pdf signature and a .pdf signature shall constitute an original for all
purposes.

[Signature pages follow]

 

8



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Agreement has been executed as of the date first
written above.    

 

InfraREIT, Inc. By:  

/s/ Brant Meleski

Name:   Brant Meleski Title:  

Senior Vice President and Chief Financial

Officer

InfraREIT Partners, LP

 

By: InfraREIT, Inc., its general partner

By:  

/s/ Brant Meleski

Name:   Brant Meleski Title:  

Senior Vice President and Chief Financial

Officer

Sharyland Distribution & Transmission Services, L.L.C. By:  

/s/ Brant Meleski

Name:   Brant Meleski Title:  

Senior Vice President and Chief Financial

Officer

 

[Signature Page to Omnibus Termination Agreement]



--------------------------------------------------------------------------------

Hunt Consolidated, Inc. By:  

/s/ David C. Hernandez

Name:   David C. Hernandez Title:   Executive Vice President

 

Hunt Transmission Services, L.L.C. By:  

/s/ David C. Hernandez

Name:   David C. Hernandez Title:   Executive Vice President

 

Electricity Participant Partnership, L.L.C. By:  

/s/ David C. Hernandez

Name:   David C. Hernandez Title:   Executive Vice President

 

Hunt Utility Services, LLC By:
 

/s/ Michael Carter

Name:   Michael Carter Title:   Vice President

 

[Singature Page to Omnibus Termination Agreement]



--------------------------------------------------------------------------------

Sharyland Utilities, L.P.

By: Shary Holdings, L.L.C.,

       its general partner

By:  

/s/ Hunter L. Hunt

Name:   Hunter L. Hunt Title:   Chairman

 

[Signature Page to Omnibus Termination Agreement]



--------------------------------------------------------------------------------

Exhibit A

Subject Agreements

 

  1.

Confidentiality Agreement, dated as of April 7, 2017, among HIFR, HCI and
Sharyland.

 

  2.

Delegation Agreement, dated as of January 29, 2015, between HIFR and Sharyland.

 

  3.

Development Agreement, dated as of January 29, 2015, as amended, among HIFR, the
Partnership, HTS and Sharyland.

 

  4.

Letter Agreement, dated as of July 21, 2017, between SDTS and Sharyland.

 

  5.

License Agreement, dated as of November 23, 2010, among the Partnership, HIFR
and HUS.

 

  6.

Lock-Up Agreement, dated as of January 29, 2015, among HIFR, the Partnership,
HTS, EPP and HCI.

 

  7.

Management Agreement, dated as of January 29, 2015, among HIFR, the Partnership
and HUS, as amended.



--------------------------------------------------------------------------------

Exhibit B

SU/SDTS Leases

 

  1.

Third Amended and Restated Master System Lease Agreement (McAllen System), dated
December 1, 2014, as amended, between SDTS and Sharyland, as it may be
supplemented from time to time.

 

  2.

Third Amended and Restated Lease Agreement (Stanton Transmission Loop Assets),
dated December 1, 2014, as amended, between SDTS FERC, L.L.C. (predecessor in
interest to SDTS) and SU FERC, L.L.C. (predecessor in interest to Sharyland), as
it may be supplemented from time to time.

 

  3.

Lease Agreement (ERCOT Transmission Assets), dated December 1, 2014, as amended,
between SDTS and Sharyland, as it may be supplemented from time to time.

 

  4.

Fourth Amended and Restated CREZ Lease Agreement, dated November 9, 2017,
between SDTS and Sharyland, as it may be supplemented from time to time.

 

  5.

Permian Lease Agreement, dated December 31, 2017, between SDTS and Sharyland, as
it may be supplemented from time to time.